DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 15 December 2021.
Claims 1, 3, 9, 12-13, 16, 18, and 20 are amended by the Applicant.
Claims 1 and 16 are amended by an approved Examiner's Amendment.
Claims 3 and 20 are canceled by an approved Examiner’s Amendment.
Claims 1-2 and 4-19 are currently pending.
Claims 1-2 and 4-19 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Swanson (480) 385-5060 on 11 January 2022.
The application has been amended as follows: 
 Claim 1. (Currently Amended)  A method for forming a porous barrier coating on a substrate without substantial chemical segregation, the method comprising the steps of: 

wherein the air plasma spraying is performed using an average homologous surface temperature of the depositing particles in a range of about 1.25 to about 1.5 and a particle velocity in a range of about 300 m/s to about 500 m/s, 
wherein the depositing particles are fully molten, and
wherein the porous barrier coating has a porosity of from about 10 to about 15%.
Claim 3. (Currently Amended)  Canceled.
Claim 16. (Currently Amended)  A method for forming a porous low-k thermal barrier coating on a turbine engine substrate without substantial chemical segregation, the method comprising the steps of: 
providing or obtaining a low-k thermal barrier coating material in powdered form, wherein the low-k thermal barrier coating material comprises a multi-component ceramic oxide with one or more rare-earth metals; and 
spraying the low-k thermal barrier coating material onto the turbine engine substrate using air plasma spraying to form the porous low-k thermal barrier coating, 
wherein the air plasma spraying is performed using an average homologous surface temperature of the depositing particles in a range of about 1.25 to about 1.5 and a particle velocity in a range of about 300 m/s to about 500 m/s, and 
wherein the depositing particles are fully molten, and
wherein the porous low-k thermal barrier coating has a porosity of from about 10 to about 15%.


Allowable Subject Matter
Claims 1-2 and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 1: 
wherein the air plasma spraying is performed using an average homologous surface temperature of the depositing particles in a range of about 1.25 to about 1.5 and a particle velocity in a range of about 300 m/s to about 500 m/s, and 
wherein the depositing particles are fully molten, and
wherein the porous barrier coating has a porosity of from about 10 to about 15%.
Regarding Claim 16: 
wherein the air plasma spraying is performed using an average homologous surface temperature of the depositing particles in a range of about 1.25 to about 1.5 and a particle velocity in a range of about 300 m/s to about 500 m/s, and 
wherein the depositing particles are fully molten, and
wherein the porous low-k thermal barrier coating has a porosity of from about 10 to about 15%.
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Shen Mingguang  (CN 109628872), Tolpygo et al (US 20150191828 
The Examiner notes, Shen Mingguang is considered the closest prior art, but does not teach the limitations as described above. The Examiner also notes, non-patent literature “A method for controlling the porosity of the thermal barrier coating” discloses a lower velocity (180-200 m/s) to achieve a porosity of 8-10%, and using the velocity of 400 m/s results in a porosity of less than 4%. Thus, the combination of the velocity, temperature, and the particles being fully molten, as disclosed by the non-patent literature, would not result in the porosity of the instant application.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745